El Juez Asociado Señor Travieso
emitió Ja opinión del tribunal.
Antonio Arroyo fue convicto en la Corte Municipal de San Juan del delito de perturbar la paz pública, y especial-mente, la de Bolívar Pagán, a quien desafió y provocó usando palabras obscenas e indecorosas que no es necesario repro-ducir, con motivo de unas elecciones que celebraba el día 15 de mayo de 1938 cierto partido político en terrenos del Capitolio Insular.
La Corte de Distrito de San Juan también encontró al acusado culpable después de un juicio de novo, y le con-denó a pagar una multa de dos dólares, o en su defecto a sufrir un día de cárcel por cada dólar que dejare de pagar, y las costas. Contra dicba sentencia se ba interpuesto el presente recurso de apelación por entender el acusado que la misma es contraria al derecho y a la prueba.
En su alegato no nos dice el acusado en qué forma es la sentencia contraria a la ley; y no fiemos podido hallar nada en ella que la contravenga. Tampoco encontramos que sea contraria a la prueba. Los testigos Angel Pérez Sega-rra y Marcelino González, jefe y subalterno, respectivamente, de la Policía Insular, y Bolívar Pagán, presenciaron los hechos y declararon que el acusado observó la conducta que se le imputa en la denuncia. El contrainterrogatorio que el *772acusado personalmente dirigió al primero y tercer testigos hizo que éstos se reafirmaran en todo cuanto contestaron a preguntas del fiscal y como no hubo prueba de defensa se hace necesario, a nuestro juicio, confirmar la sentencia.